Citation Nr: 1112931	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connected residuals of a fracture of the proximal right femur.  

2.  Entitlement to service connection for a left wrist disability, to include as secondary to service connected residuals of a fracture of the proximal right femur.  

3.  Entitlement to service connection for a right wrist disability, to include as secondary to service connected residuals of a fracture of the proximal right femur.  

4.  Entitlement to service connection for a lumbar disability, to include as secondary to service connected residuals of a fracture of the proximal right femur.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an increased rating for residuals of a fracture of the proximal right femur, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Roanoke, Virginia, (hereinafter RO).  

In November 2010, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  There is no competent evidence linking a right knee, wrist, or lumbar disability to service or residuals of a fracture of the proximal right femur.  

2.  The Veteran's current bilateral hearing loss first manifested many years after service and there is no competent evidence linking it to service or to any aspect thereof.

3.  Residuals of a fracture of the proximal right femur do not result in more than slight disability. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected residuals of a fracture of the proximal right femur.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2.  A left wrist disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected residuals of a fracture of the proximal right femur.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

3.  A right wrist disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected residuals of a fracture of the proximal right femur.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

4.  A lumbar spine disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected residuals of a fracture of the proximal right femur.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

5.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2010).

6.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the proximal right femur are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes (DCs) 5010, 5255 (2010).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by multiple letters dated from August 2006 to September 2009 that informed the appellant of the information and evidence necessary to prevail in his claims, to include letters in June 2008 and May 2009 that informed the Veteran of the criteria for an increased rating for the service connected residuals of a fracture of the proximal right femur and that were otherwise substantially compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As for the duty to assist, the service treatment reports, VA and private clinical reports and reports from the Social Security Administration have been obtained.  The Veteran was also afforded a VA examination in August 2008 that included medical opinions pertinent to the claim for service connection and VA examinations in September 2006, May 2009, and October 2009 that revealed sufficient clinical information to determine the proper rating to be assigned for the service-connected residuals of a fracture of the proximal right femur.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels or more; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The service treatment reports, to include the reports from the March 1971 separation examination, do not reflect a right knee, wrist (although scarring on the right arm was shown on service treatment reports dated in May 1969), or back disability.  These reports also do not reflect hearing loss, with full hearing acuity shown upon testing at the March 1971 separation examination.  December 1969 and July 1970 service treatment reports do reflect complaints of itching in the ears, with the examinations noting excessive cerumen, the lodging of an insect in the ear, and a diagnosis of otitis externa.  

A stress fracture of the right femur was noted on pre-induction examination and discussed in service beginning in April 1969, with the Veteran reporting a history at that time of a prior fracture to the right femur/hip when he was seven years old.  Service connection for a fracture to the proximal right femur was granted by rating decision in August 1971.  This followed a June 1971 VA examination that showed mild discomfort localized in the upper right thigh on maximal flexion of the hip but no abnormality upon examination of the right hip with no impairment of active flexion or extension of the right hip.  No disability of the right knee, either wrist, or low back was referenced by the Veteran or shown upon examination at that time, nor did this examination reflect any complaints or evidence of hearing loss.  

After service, the first clinical evidence is dated from 2004, at which time the Veteran was diagnosed with bilateral osteoarthritis of the hips (See August 2004 VA x-ray report).  At a visit for VA outpatient treatment in September 2004, the Veteran referred to a fracture of the right leg in service and reported increasing pain in the right leg since that time.  He stated that if he stayed in one position for too long, the pain would become a sharp and stabbing type pain.  Upon examination at that time, the Veteran did not demonstrate an altered gait and there was full motion in the right hip aside from flexion being limited to 90 degrees.  

At a VA examination in September 2006, the Veteran reported instability or giving way of the right hip but no locking.  Upon examination, the Veteran walked with an altered gait with a limp to the right.  All functioning of the right hip was normal with pain, and motion was measured to full flexion and abduction.  The Veteran told the examiner that his right leg had been shorter than the left since the age of five when he broke his right hip and was in traction for a period of time.  After measurement by the examiner, the Veteran's right leg was shown to be one centimeter longer that the left leg.  

Reports from a visit to a VA emergency room in January 2007 showed the Veteran, after reporting that he still had problems with his right hip, indicated that earlier in the day he had pain and weakness in his lower back and left leg and fell to the floor, with resulting pain in the lower back, left thumb and right knee.  Additional reports from the treatment indicated that the Veteran's left arm was placed in a sling.  X-rays of the left wrist and right hand conducted at that time were negative.  A February 2007 VA clinical report noted that the Veteran injured his left thumb when he fell in January 2007 and that the thumb was not getting any better.  It was noted that the Veteran was not found to have had any fractures, and x-rays of the left hand conducted at that time were negative, aside from a .4 millimeter lesion on the left thumb thought to likely be a ganglion cyst.  A June 2008 x-ray of the left hand was negative, and x-rays of the knees conducted at that time were also negative.      

It is the Veteran's assertion, to include in sworn testimony to the undersigned, that the fall in January 2007 was caused by residuals of his service-connected right femur residuals, and that he sustained injuries to the left knee, both wrists, and lower back as a result of this fall, thereby warranting service connection for these conditions on a secondary basis pursuant to 38 C.F.R. § 3.310.  Supporting this assertion in part is a January 2007 statement from the Veteran's wife noting that the Veteran had fallen previously in August 2006 and December 2006, with the Veteran reporting that his leg had given way.  She indicated that at the time of the January 2007 fall referenced above, the Veteran fell and hurt his left hand, his right hip "went out," and his lower back was "hurting."  

The Veteran's claims file was provided to a VA physician for an examination in August 2008 to address the Veteran's claim of secondary service connection.  In addition to his claim of secondary service connection, the Veteran reported to the examiner that he also injured his back during service when he fractured his hip.  He reported that his back was hurting at the time of the in-service hip injury but did not report any back problems when examined.  The Veteran reported having no back treatment after service until he fell in 2007 after his right hip gave way.  It was reported that the Veteran walked with a cane in the left hand.  The impression following the examination included status post fracture right hip 1969 with some limitation of function and trochanteric bursitis for which surgery was recommended; lumbosacral spine x-rays showing degenerative disc disease at L5-L5 and mild degenerative joint disease of the lumbar spine; and shortening of 2 cm of the left leg as compared with the right leg.  

As for the opinion rendered at the August 2008 examination, the examiner initially noted the conflicting history reported by the Veteran of injuring his back in service at the time of the hip fracture and injuring his back after a fall in January 2007 claimed to be the result of a hip condition.  With respect to the claimed in-service back injury, the examiner noted that had the Veteran injured his back as described in 1969, it would have been difficult for him to serve as a marine for the next two years of his active duty.  The examiner also noted that the service treatment reports referenced a fracture to the right femur when the Veteran was seven; the fact that x-rays of the right hip during service showed no active fractures; and the fact that the March 1971 separation examination did not reference any hip problems.  As such, he concluded that there was "some question" as to whether the Veteran even had a hip fracture during service.  After noting the fact that the induction examination noted no pain from a previous hip fracture, the examiner summarized as follows:  

Thus, we have a [V]eteran who fractured his right hip at the age of seven and this apparently healed successfully.  At the time he came in the service it was noted that he had the fracture and it as doing okay with no sequelae.  During service time he we was seen because of pain in the right hip and there was suspicion that he had a stress fracture however no proof was ever obtained to include no positive x-ray findings.  After being seen on several occasions for pain in the right hip area he was returned to full duty.  After he got out of the service he indicated that because of his right hip problems he fell in January, 2007 due to his right hip instability?  We do not notice anywhere in his medical records that he had a[n] "instability of his right hip."  Also, there is no indication of any continuity of care required for treatment of his back or his right hip from the time of original discharge from the Marine Corps March 22, 1971 to the alleged back injury due to instability of his right hip that occurred in January 2007 . . . 

It is more likely than not that his right hip has no instability noted in any of the examinations that were reviewed nor in my examination done today.  Thus, there must have been some other cause for of his alleged fall in January, 2007 rather than his right hip instability.  The [V]eteran had the fracture of his right hip at the age of seven and had complete healing . . . As far as the lumbosacral spine, he has chronic degenerative disc disease and degenerative joint disease changes that would not be caused by a simple fall in January, 2007.  Thus, it is more likely than not that the alleged fall in January, 2007 was not due to right hip instability that does not exist but also if it did exist it would not be the cause of chronic problems with his lower back.   

The remaining evidence does not include any medical evidence or opinion demonstrating that the Veteran has a current right knee, back, or wrist disability that is etiologically related to service or service connected residuals of the femur disability, or that contradicts the negative opinion following the August 2008 examination set forth above.  As noted, the examiner found no hip instability upon examination in August 2008, and with respect to the reference on the reports from this examination to there being no evidence of hip instability in the record, while it is true that such instability was discussed at the September 2006 VA examination, this discussion was attributed to the subjective complains of the Veteran rather than an objective and observed finding from the physical examination.  Again, the physical examination of the right hip in September 2006 showed normal functioning with full flexion and abduction, and while the Veteran was observed to walk with a limp at that time, this was not attributed to the Veteran's hip.  

As for the Veteran's assertions that the conditions at issue were the result of his January 2007 fall, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  While it certainly may the case that it was "observable" to the Veteran that he fell on his wrists, knee, or back as a result of his right hip being "unstable," there is a question as to the Veteran's credibility given, as referenced by the VA examiner in August 2008, the inconsistent history reported by the Veteran of injuring his back in service in 1969 and many years later in January 2007 as a result of the reported fall due to right hip disability.  Further casting  doubt on the Veteran's credibility is the fact that the contemporaneous  reports from the January 2007 emergency room treatment show the Veteran describing the fall as being initiated by weakness in the lower back and left leg, rather than the hip, and the fact that x-rays have not shown any radiographic evidence of wrist or right knee disability attributed to the January 2007 fall.  In short therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right knee, wrist, and low back disabilities; as such, the benefit of the doubt doctrine is inapplicable, and these claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 

With respect to bilateral hearing loss, as noted above, the service treatment reports do not reflect evidence of hearing loss, nor was hearing loss referenced at the first VA examination conducted after service in June 1971.  The first reference to hearing loss is contained in reports from a VA audiological consultation in April 2007 that showed "borderline normal hearing for the low frequencies sloping to a mild to moderate loss above 750Hz bilaterally."  Word recognition scores were said to be "good" bilaterally.  The Veteran we found to be a good candidate for hearing aids, for which the Veteran was fitted.  Private clinical reports dated in August 2010 reflect what was described as "severe" hearing loss. 

Assuming that the hearing loss as demonstrated in April 2007 and August 2010 represents "disability" as defined by 38 C.F.R. § 3.385, there is of record no competent evidence linking this to service, which weighs heavily against the claim.  Hickson, supra.  Also weighing against the Veteran's claim for service connection for hearing loss is the fact that the first evidence of hearing loss was shown well over three decades after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Assuming the Veteran is competent to offer evidence as to the link between his current hearing loss and events in service, since he is not shown to possess any medical training, this assertion is accorded no weight.  It is also observed that while the Veteran reported problems with itching in his ears during service, there was no evidence therein of a permanently reduced hearing loss, nor did he report that he had hearing loss on his initial application for benefits filed in May 1971.  These facts render any current assertions regarding any history of hearing loss complaints less than credible, and are accorded no weight.  Further, it is observed the Veteran did not actually report he received a diagnosis of hearing loss in service, and he did not describe symptoms in service which later supported a diagnosis by a medical professional.  The Board is thus left with the most probative evidence being the lack of any competent medical opinion or finding linking the hearing loss first demonstrated clinically over three decades after service to service.   As such, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for service connection for healing loss.  Thus, the doctrine of reasonable doubt is not for application with respect to the claim for service connection for hearing loss, and the appeal with respect to this issue is denied.  Gilbert, supra.  

B.  Increased Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

Full flexion of the hip is to 125 degrees and full abduction of the hip is to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Impairment of the femur with malunion resulting in slight knee or hip disability warrants a 10 percent disability rating.  Moderate disability resulting from impairment of the femur with malunion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In addition to the history with respect to the service connected residuals of a fracture of the proximal right femur that was discussed above, the Board notes that the rating for this disability was increased to 10 percent under DCs 5255-5010 by an  April 2005 rating decision.  This rating has been continued until the present time, and followed the September 2004 VA outpatient treatment report referenced above which showed reduced hip flexion to 90 degrees.  Thereafter and as indicated above, the aforementioned September 2006 VA examination showed full flexion and abduction in the right hip.  

More recent pertinent evidence includes the reports from the previously discussed August 2008 VA examination, with motion at that time demonstrated to 110 degrees of flexion and 35 degrees of abduction.  Severe pain was described with all motion.  At a May 2009 VA examination, an x-ray showed an unchanged small calcified phlebolith in the pelvis when compared with an August 2008 X-ray.  The examiner noted that there were no problems with daily activities due to the service connected right femur residuals and that there were no functional abnormalities with the right hip.  

The most recent VA examination of the right hip was conducted in October 2009, at which time the Veteran reported that the residuals of the service connected femur had become progressively worse since onset and that he took medication to relieve pain.  Symptoms described included giving way and stiffness and the Veteran stated the condition has caused him to fall.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  Frequent intermittent use of a cane was described.  

Upon physical examination in October 2009, the Veteran walked with an antalgic gait.  Tenderness and guarding of movement in the right hip were noticed and there was moderate tenderness to palpation over the greater trochanter.  Motion was to 120 degrees of flexion and 35 degrees of abduction.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis.  An x-ray of the right femur showed fabella with no evidence of fracture, dislocation, osteopenia or obvious cortical thickening/irregularity or bony deformity.  The diagnosis was right hip strain status/post fracture of the proximal femur with no radiographic evidence of degenerative joint disease of the right hip.  Residuals of the right femur were said to result in problems with lifting and carrying, weakness or fatigue or pain, and the following effects on usual daily activities:  No impairment of shopping, feeding or bathing; mild impairment of the ability to perform chores, recreation and traveling; and severe impairment of the ability to engage in sports.  

Additional evidence includes voluminous VA outpatient clinical records that reflect complaints of hip pain with physical therapy conducted for the right hip.  A September 2006 private treatment report reflected hip tenderness and reduced hip abduction.  

In order to warrant a rating in excess of 10 percent for the service connected residuals of the right femur under DC 5255, it must be shown that there is moderate disability.  Given the fact that motion in the right hip was full at the September 2006 VA examination, there were no functional abnormalities with the right hip noted at the May 2009 VA examination, and that there was only minimal limitation of flexion and abduction of the right hip shown at the August 2008 and October 2009 VA examinations, the Board concludes that moderate disability is not demonstrated, and that the severity of the service connected right femur disability is adequately reflected by the 10 percent rating currently assigned.  Also weighed by the Board were the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Repetitive motion was not shown to result in additional disability at the October 2009 VA examination, and there is otherwise no clinical evidence that demonstrates that entitlement to an increased rating would be warranted under these principles. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a rating in excess of that currently assigned is provided for certain manifestations of the veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the 10 percent rating currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran and his wife have asserted a much more debilitating condition due to his service connected right femur disability than was demonstrated by the evidence cited above, and the Board fully respects the sincere assertions in this case, to include the assertions in the record that the right hip pain is so severe as to prevent sleeping.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative clinical evidence cited above.  Espiritu; cf. Jandreau. Thus, as the probative weight of the negative evidence exceeds that of the positive, the claim for an increased rating for residuals of a fracture of the proximal right femur must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service connected residuals of a fracture of the proximal right femur, is denied.    

Entitlement to service connection for a left wrist disability, to include as secondary to service connected residuals of a fracture of the proximal right femur, is denied.   

Entitlement to service connection for a right wrist disability, to include as secondary to service connected residuals of a fracture of the proximal right femur, is denied. 

Entitlement to service connection for a lumbar disability, to include as secondary to service connected residuals of a fracture of the proximal right femur, is denied. 

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the proximal right femur is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


